        Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 1 of 42




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                                        CIVIL ACTION

                              Plaintiff,                2:18-cv-01228

        v.

SFR EQUITIES, LLC

                              Defendant.



                            DECLARATION OF GENE HARRIS



        I, Gene Harris, pursuant to 28 U.S.C. §1746, under penalty of perjury, hereby declare as

follows:

         1.    lam one of three Mangers of AHG Group. AHG Group is a company based in

Winter Park, Florida. AHG Group, among other things, invests in real estate and other

businesses.

        2.     Over the years, AHG Group created numerous other companies that own and

manage AHG’s investments.

        3.     One such company is SFR Equities, LLC (“SFR”). I am one of three Managers of

SFR and the lead Manager of SFR. As the lead Manager, I am responsible for its day-to-day

operations.

        4.     Prior to 2016, SFR made a loan to CHGO Real Estate Consulting Group, LLC

that, in turn, owned an equity interest in Vendor Assistance Program, LLC (“VAP”). SFR

converted CHGO’s debt to SFR into equity effective January 1, 2016. As a result, I generally

became aware of VAP’s business and knew some of its principals prior to 2016. SFR also made




21151376v.1
         Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 2 of 42




a loan to a VAP affiliate, Healthcare Finance, LLC (“HCF”) in 2015.

         5.    In 2015,1 learned that Warren Hill, LLC, also an investor in, and lender to, YAP,

wished to sell its approximate 1/3 interest in VAP to a new investor.

         6.    The negotiations between SFR and Warren Hill started in 2015 and dragged on

for many months. I negotiated with Jim Delaney representing Warren Hill and, at times, Warren

Hill’s attorney, Louis Ballezzi, Esquire. The negotiations finally resulted in a written

Membership Interest Purchase Agreement (“MIPA”) between the parties that was signed on or

about February 17, 2016, but was effective as of January 1, 2016.

         7.    The MIPA, attached hereto as Exhibit “A”, required SFR to make earn out

payments to Warren Hill, based on a formula, for the first three years of ownership by SFR:

2016, 2017 and 2018. E?dL“A”, MIPA, at 2-3.

         8.    In the beginning of calendar year 2017,1 took steps to comply with SFR’s

obligation to make the first earn out payment to Warren Hill under the MIPA. I engaged in

negotiations with Jim Delaney representing Warren Hill. I understand that Jim, like me, has a

background in accounting and is an experienced businessman.

         9.    When Jim Delaney and I, in early 2017, calculated the earn out for calendar year

2016 (the first year for which an earn out was due under the MIPA) the earn out was paid based

on cash income received by VAP in calendar year 2016, not on an accrual basis.

         10.   SFR received the spreadsheet attached hereto as Exhibit “B” from Jim Delaney,

on behalf of Warren Hill, in early 2017 calculating the 2016 earn out on a cash basis. The

spreadsheet is in similar form to the spreadsheet attached as Schedule 1.2(d) to the MIPA which

was also created by Jim Delaney which Delaney prepared to show a method for calculating the

earn out payment. MIPA. at 13.



                                                -2-
21151376v. 1
    Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 3 of 42




                     Schedule 1.2(d), Ml PA, at 18, states: '“Income when received”; “Expenses when

 paid” and is calculated .on a cash, not an accrual basis.

            12,      SFR paid the 2016 earn out of $675,924 due to Warren Mill in two installments on

 March 17 and March 29, 2017. The calculation was based on VAP’s “revenues received” and

 “expenses paid” in 2016. Warren Hill accepted the earn out payments and never questioned the

 cash basis of the payments until after this litigation began.

           13.       SFR paid the 2017 earn out to Warren Hill in the amount of $633,549 on or about

 March 7, 2018 based on VAP’s 2017 cash revenue and cash expenses and not the cash revenue

or cash expenses of BCM or BSP.

           1 declare under the penalty of perjury that the foregoing is true and correct. Executed this

                  of November.




                                                         GENE HARRIS




                                                   -3-
21 151376v. 1
Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 4 of 42




          EXHIBIT “A
         Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 5 of 42

             Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 2 of 37



                         MEMBERSHIP INTEREST PURCHASE AGREEMENT

         THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”),
is made effective as of January 1, 2016, by and between SFR EQUITIES, LLC, a Florida limited
liability company (“Purchaser”), WARREN HILL, LLC, a Delaware limited liability company
(“Seller”), JACQUELINE DELANEY, an individual (“Jacqueline”), JASON CANNON, an
individual (“Jason” and together with Jacqueline and Seller, collectively the “Seller Parties”),
JAMES DELANEY, an individual (“Jim”) (solely with respect to Sections 1.1, 4.1(a), 4.2, 4.3,
4.4(a) and 5.2), VENDOR ASSISTANCE PROGRAM, LLC, an Illinois limited liability
company (“VAP”) (solely with respect to Sections 4.1(b), 4.4(b), 4.5, 4.7 and 5.4),
HEALTHCARE FINANCE, LLC, an Illinois limited liability company (“HCF”) (solely with
respect to Sections 4.1(b) and 4.4(b)), and BRIAN HYNES, an individual (“Hynes”) (solely with
respect to Section 4.4(b)).

       WHEREAS, Seller owns 33.246% of the membership interests of VAP (collectively, the
“Interests”); and

        WHEREAS, Seller desires to sell the Interests and Purchaser desires to purchase the
Interests upon the terms and conditions hereinafter set forth.

        NOW THEREFORE, ift consideration of the mutual covenants, representations,
warranties and agreements herein contained, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows:

                                              ARTICLE 1
                                          PURCHASE AND SALE

          1.1          Sale   of Interests. Subject to the terms and conditions of this Agreement,
on the Closing Date (as defined below), Seller shall transfer to Purchaser all of Seller’s right, title
and interest in and to the Interests, free and clear of any liens or other encumbrances. In
addition, in the form attached hereto as Exhibit A, the Seller Parties and Jim shall tender their
respective formal written resignation(s) of and from any and all position(s), if any, held with
VAP and/or HCF (collectively, the “Resignations”). For the avoidance of doubt, as of the
Closing Date, none of the Seller Parties nor Jim will have any right, power or authority to speak
or act for or on behalf of VAP and/or HCF or bind VAP and/or HCF in any manner whatsoever.

          1.2          PURCHASE Price. The Purchase price for all of the Interests is $4,000,000.00
(the “Purchase Price”). Purchaser shall pay the Purchase Price as follows:

         (a) At Closing (as defined below), by wire transfer of immediately available funds to
an account or accounts designated by Seller, Purchaser shall pay to Seller: (i) $3,000,000.00 of
the Purchase Price and (ii) $47,342.47, which amount is separate from, and does not constitute a
portion of, the Purchase Price and equals the amount of interest accruing between January 1,
2016 and February 17, 2016 pursuant to the Loan Documents (as defined below).

          (b) Purchaser shall pay $1,000,000.00 of the Purchase Price to Seller pursuant to the
terms of (i) that certain promissory note dated as of the Closing Date, in the form attached hereto



4845-7174-4302, v. 3
          Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 6 of 42

             Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 3 of 37



    as Exhibit B (the “Promissory Note”), and that certain guaranty agreement dated as of the
    Closing Date and made by Alan H. Ginsburg for the benefit of Seller, in the form attached hereto
    as Exhibit C (the “Guaranty Agreement”).

              (c) At Closing, pursuant to the terms of that certain allonge dated as of the Closing
    Date, in the form attached hereto as Exhibit D (the “Allonge”), and pursuant to that certain
    General Assignment, in the form attached hereto as Exhibit E (the “General Assignment”),
    Purchaser shall assume all rights (except as otherwise stated herein) and obligations to (i) that
    certain $1,000,000.00 Loan Agreement, as amended, by and between Seller and VAP, (ii) that
    certain $1,000,000.00 Revolving Note, as amended, by and between Seller and VAP, (iii) that
    certain $2,000,000.00 Loan Agreement, as amended, by and between Seller and VAP, (iv) that
    certain $2,000,000 Revolving Note, as amended, by and between Seller and VAP, and (v) that
    certain Subordination Agreement, as amended, between Seller and NAI ARK FUNDING, LLC,
    a Delaware limited liability company (collectively, the “Loan Documents”), all with respect to
    (y) an original $1,000,000.00 loan to VAP by Seller; and (z) an original $2,000,000.00 loan to
    the VAP by Seller.

             Any provisions of this Agreement to the contrary notwithstanding, Purchaser and Seller
    acknowledge and agree that: (i) interest in the amount of $331,685.27 has accrued as of January 1,
    2016 pursuant to the Loan Documents but has not been paid to Seller (the “Unpaid Interest”), and
    Seller is claiming approved but unreimbursed expenses incurred by Seller on behalf of VAP in the
    amount of $297,000 (the “Unreimbursed Expenses”); (ii) Seller is not transferring to Purchaser,
l   and Purchaser is not assuming from Seller, any rights with respect to the Unpaid Interest and/or the
    Unreimbursed Expenses; (iii) the Closing shall have no effect on Seller’s rights to the Unpaid
    Interest and/or the Unreimbursed Expenses and, following the Closing Date, Seller is free to pursue
    any appropriate means to collect the Unpaid Interest and/or the Unreimbursed Expenses from VAP;
    and (iv) Purchaser will (A) execute, or procure the execution of, such further documents, (B) do
    such acts, and (C) provide Seller with such assistance, each as Seller may reasonably request, and
    each at Seller’s sole cost and expense, in order to enforce Seller’s rights to the Unpaid Interest.

              (d) Further, for each of the three years following the Closing Date, Purchaser shall,
    within 90 days of the end of such year, pay Seller an amount equal to 50% of VAP’s Net Income
    (as defined below) allocable to the Interests for such year. “Net Income” is defined to mean (i)
    the sum of (A) any and all fees earned by VAP in its capacity as a manager or an administrator of
    (1) the Vendor Assistance Trust and/or (2) any other trust or account maintained in the course of
    VAP’s business, (B) any and all interest income, (C) any and all fees earned from providing
    services to affiliates or third parties, and (D) any and all other revenues received by VAP other
    than the Reserve Amounts (as defined below), less (ii) the sum of (A) $50,000 per month for
    each month in which VAP’s average outstanding receivables are greater than or equal to
    $50,000,000, (B) $25,000 per month for each month in which VAP’s average outstanding
    receivables are less than $50,000,000, (C) interest paid by VAP on debt for which VAP is the
    debtor and any member of VAP is the lender solely to the extent that (1) such debt was
    outstanding as of the Closing Date, (2) the original principal of such debt, in the aggregate, does
    not exceed $4,000,000, and (3) the interest rate to which such debt is subject does not exceed
    12% per annum, and (D) any consulting fees paid to any member of VAP or any third party in
    exchange for introducing any new business opportunity to VAP, provided that such new business
    opportunities exclude any business involving any vendor, payee, program or party which VAP


                                                     2
       Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 7 of 42

          Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 4 of 37



had previously investigated, transacted with or paid any consultant with respect to. Items (A)
through (D) of clause (i) of the preceding sentence are herein defined as “Revenue”, and items
(A) through (D) of clause (ii) of the preceding sentence are herein defined as “Expenses”. For
purposes of this Agreement, all Revenues are recognized when they are received by VAP, and all
Expenses are recognized when they are paid by VAP. For purposes of clarity, Schedule 1.2(d)
illustrates examples of the calculation and payment of VAP’s Net Income allocable to the
Interests.

          (e) For purposes of this Agreement, “Reserve Amounts” are defined to mean any
and all amounts (i) deposited in VAP’s series 2012-1 Reserve Account, (ii) deposited in any
other reserve account held by, on behalf of, or for the benefit of, VAP, and/or (iii) held in the
form of any financial instrument, in each case as may be required pursuant to the terms of any
financing arrangement among VAP and any of its lender(s). The accounts and financial
instruments described in clauses (i), (ii), and (iii) of the preceding sentence are herein defined as
the “Reserve Accounts”. The balance of the 2012-1 Reserve Account as of the Closing Date is
herein defined as the “Excluded Reserve Amount”, and all other Reserve Amounts that are or
become Reserve Amounts (other than any amounts that are re-deposited into any Reserve
Account in satisfaction of an advance made previously from such Reserve Account) during the
three year period following the Closing Date are herein defined as the “Included Reserve
Amounts”. In addition to the Purchase Price, within five days of the release of any Included
Reserve Amount from any Reserve Account, Purchaser shall pay Seller an amount equal to
16.623% of such released Included Reserve Amount (each such amount, a “Seller Included
Reserve Amount”).

                              ARTICLE 2
         REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

       The Seller Parties, jointly and severally, hereby represent and warrant to Purchaser as
follows:

         2.1 Ownership.

           (a) Seller is the equitable and legal owner of the Interests, free and clear of any lien
or other encumbrance except for the rights of Purchaser created hereunder. Except for the
Interests, none of the Seller Parties nor Jim owns, directly or indirectly, any other securities of
VAP and/or HCF. There are no outstanding subscriptions, contracts, conversion privileges,
options, warrants, calls or other rights obligating VAP and/or HCF to issue, sell or otherwise
transfer any securities of VAP and/or HCF to any of the Seller Parties or Jim, and none of the
Seller Parties nor Jim are a party to any subscription, contract, conversion privilege, option,
warrant, call or other right relating to the issuance, sale or transfer of any securities of VAP
and/or HCF.

          (b) Except with respect to the Unpaid Interest and the Unreimbursed Expenses, the
Loan Documents constitute all evidence of any indebtedness of VAP and/or HCF to any of the
Seller Parties and/or Jim. All Loan Documents are correct in amount and are genuine as to
signatures of every Seller Party and/or Jim thereto. None of the obligations represented by the
Loan Documents have been modified, altered, forgiven, discharged or otherwise disposed of.



                                                 3
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 8 of 42

         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 5 of 37



Seller’s interest in the indebtedness evidenced by the Loan Documents is free and clear of any
security interest, lien, encumbrance or other charge. Except for the indebtedness evidenced by
the Loan Documents, the Unpaid Interest and the Unreimbursed Expenses, none of the Seller
Parties nor Jim is a party to any loan to VAP and/or HCF.

          2.2 Organization and Good Standing. Seller (a) is a duly organized and
validly existing limited liability company in good standing under the laws of the State of
Delaware; and (b) has full corporate power and authority to own and lease its properties and
assets and conduct its business and to consummate the transactions contemplated by this
Agreement.

          2.3 Authority and Authorization. Each of the Seller Parties and Jim has
the capacity to enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by each of the Seller Parties and
Jim, constitutes a legal, valid and binding obligation of each of the Seller Parties and Jim and is
enforceable against the Seller Parties and Jim. The execution, delivery and performance of this
Agreement has been duly authorized and approved by all necessary corporate action with respect
to Seller and such authorization and approval remains in full force and effect.

         2.4 CONFLICTS. Neither the execution nor delivery by the Seller Parties and Jim of
this Agreement nor consummation by the Seller Parties and Jim of the transactions contemplated
herein does or will (with or without the passage of time or giving of notice): (a) constitute a
breach of, violate, conflict with or give rise to or create any right or obligation under any
agreement applicable to the Seller Parties and/or Jim or (b) violate any applicable law.

          2.5 Consents. Other than as required by the Second Amended and Restated
Operating Agreement of VAP, dated as of September 21, 2012, no consent or approval by,
notification to or filing with any person is required in connection with the Seller Parties’ and/or
Jim’s execution, delivery or performance of this Agreement or the Seller Parties’ and/or Jim’s
consummation of the transactions contemplated herein.

          2.6 No Corporate Records or Property. None of the Seller Parties nor Jim has
any corporate property of VAP and/or HCF or originals or copies of corporate documentation
and/or records of VAP and/or HCF in their possession, including but not limited to all computer
equipment, keys, passwords, tangible proprietary information, documents, books, records,
reports, contracts, customer and contact lists, computer files, and data, which exist in any
medium, and in the event any such property or records are discovered by any of the Seller Parties
and/or Jim following the Closing Date, each of the Seller Parties and Jim agrees to promptly
deliver the same to VAP and/or HCF, as applicable, without demand.

                               ARTICLE 3
              REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Purchaser hereby represents and warrants to each of the Seller Parties as follows:

         3.1 Organization and Good Standing. Purchaser (a) is a duly organized
and validly existing limited liability company in good standing under the laws of the State of


                                                 4
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 9 of 42

          Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 6 of 37



Florida; and (b) has full corporate power and authority to own and lease its properties and assets
and conduct its business and to consummate the transactions contemplated by this Agreement.

         3.2 Authority and Authorization. The execution, delivery and
performance of this Agreement has been duly authorized and approved by all necessary
corporate action with respect to Purchaser and such authorization and approval remains in full
force and effect.

          3.3 Conflicts. Neither the execution nor delivery by Purchaser of this Agreement
nor consummation by Purchaser of the transactions contemplated herein does or will (with or
without the passage of time or giving of notice): (a) constitute a breach of, violate, conflict with
or give rise to or create any right or obligation under any organizational document of Purchaser;
or (b) subject to receipt by Purchaser of the regulatory approvals contemplated hereby, violate
any applicable law.

          3.4 Consents. No consent or approval by, notification to or filing with any person
is required in connection with Purchaser’s execution, delivery or performance of this Agreement
or Purchaser’s consummation of the transactions contemplated herein.

          3.5 Due Diligence. Purchaser has had full opportunity to conduct due diligence of
VAP and to ask questions regarding VAP, VAP’s business, and Seller. Purchaser has reviewed
all of VAP’s organizational documents (including its operating agreement) and all minutes in
VAP’s records. Purchaser has completed its due diligence review to its satisfaction prior to the
Closing. Notwithstanding the foregoing, or anything contained herein to the contrary, no
investigation by Purchaser shall affect the representations, warranties and covenants made by
Seller Parties and Jim in this Agreement.

                                       ARTICLE 4
                               CERTAIN OTHER COVENANTS

         4.1 Waiver and Release.

                 (a)      Except for a breach of Purchasers obligations hereunder, a breach of
Alan H. Ginsburg’s obligations under the Guaranty Agreement, the Unpaid Interest and the
Unreimbursed Expenses, each of the Seller Parties and Jim, on behalf of itself and each of its and
its affiliates successors, predecessors, assigns, current and/or former employees, agents,
managers, members, officers, directors, shareholders, representatives, principals, trustees,
beneficiaries, administrators, insurers, attorneys, auditors and accountants (collectively, the
“Seller Releasing Parties”), hereby fully, finally and forever releases, remises, acquits, and
forever discharges each of Purchaser, VAP and FICF, and each of its and its affiliates’
successors, predecessors, assigns, current and/or former employees, agents, managers, members,
officers, directors, shareholders, representatives, principals, successors, predecessors, assigns,
trustees, beneficiaries, administrators, insurers, attorneys, auditors and accountants (collectively,
the “Purchaser Released Parties”), from any and all claims, demands, suits, actions, causes of
action, obligations, damages, punitive damages, penalties, costs, losses, interest, expenses and
liabilities of any kind or nature whatsoever, whether legal, equitable or statutory, liquidated or
un-liquidated, known or unknown, suspected or unsuspected, reasonably discoverable or not,


                                                 5
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 10 of 42

          Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 7 of 37



present, fixed or contingent (collectively, “Claims”), which the Seller Releasing Parties ever
had, now has or could have had from the beginning of the world to the Closing Date, regardless
of when such Claims accrues or ripens, including all Claims that any of the Seller Releasing
Parties has asserted or could have asserted against the Purchaser Released Parties.

                (b)       Except for a breach of Seller Parties’ and/or Jim’s obligations hereunder,
each of Purchaser, VAP and HCF, on behalf of itself and each of its and its affiliates successors,
predecessors, assigns, current and/or former employees, agents, managers, members, officers,
directors, shareholders, representatives, principals, trustees, beneficiaries, administrators,
insurers, attorneys, auditors and accountants (collectively, the “Purchaser Releasing Parties”),
hereby fully, finally and forever releases, remises, acquits, and forever discharges each of the
Seller Parties and Jim, and each of its and its affiliates’ successors, predecessors, assigns, current
and/or former employees, agents, managers, members, officers, directors, shareholders,
representatives, principals, successors, predecessors, assigns, trustees, beneficiaries,
administrators, insurers, attorneys, auditors and accountants (collectively, the “Seller Released
Parties”), from any and all Claims which the Purchaser Releasing Parties ever had, now has or
could have had from the beginning of the world to the Closing Date, regardless of when such
Claims accrues or ripens, including all Claims that any of the Purchaser Releasing Parties has
asserted or could have asserted against the Seller Released Parties.

           4.2 N ON-DlSCLOSURE. Each of the Seller Parties and Jim acknowledges that the
value of the nonpublic and proprietary information developed and maintained by VAP and/or
HCF, disclosed to any of the Seller Parties and/or Jim and relating to VAP and/or HCF’s
information technologies, trade secrets, “technical know-how”, patents, licenses, customer lists,
pricing policies, operational methods, programs, and other business information of VAP and/or
HCF, including but not limited to the terms of this Agreement, financial statements and meeting
minutes (collectively, the “Confidential Information”) is attributable substantially to the fact
that the Confidential Information is maintained by VAP and/or HCF in confidentiality and
secrecy and is not available to others without the expenditure of substantial time, effort and
money. Each of the Seller Parties and Jim acknowledges that Purchaser, VAP and HCF would
be irreparably damaged if the Confidential Information was disclosed to or utilized on behalf of
any person or entity which competes with the business of VAP and/or HCF in the States of
Illinois and/or Florida. Therefore, each of the Seller Parties and Jim agrees that it will not, for a
period of twelve (12) months following the Closing Date, directly or indirectly, at any time,
without the prior written consent of VAP and/or HCF, as applicable, disclose the Confidential
Information to any person or entity which competes with the business of VAP and/or HCF in the
States of Illinois and/or Florida. For the avoidance of doubt, the term Confidential Information
does not include information that (i) becomes generally available to the public other than as a
result of disclosure by any of the Seller Parties or Jim in violation of this Agreement; (ii) was
legally available to any of the Seller Parties or Jim on a non-confidential basis prior to being
made available to any of the Seller Parties or Jim by VAP and/or HCF; (iii) becomes legally
available to any of the Seller Parties or Jim on a non-confidential basis from a source other than
VAP and/or HCF or its directors, officers, employees, affiliates, agents, independent contractors,
advisors or representatives, so long as such source is not known to be bound by a confidentiality
agreement with any of the foregoing prohibiting such disclosure; (iv) is or was developed
independently by any of the Seller Parties or Jim without reference to Confidential Information;
or (v) is required to be disclosed pursuant to judicial order, regulation or law (in which case the


                                                 6
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 11 of 42
         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 8 of 37



Seller Parties and Jim shall give VAP and HCF reasonable prior notice of such compelled
disclosure and reasonable assistance, at VAP and/or HCF’s expense, should VAP and/or HCF
wish to contest the disclosure or seek a protective order).

           4.3 Non-Compete; Non-Solicit. Each of the Seller Parties and Jim acknowledges
that it was exposed to VAP and HCF’s most sensitive and proprietary information. Each of the
Seller Parties and Jim also recognizes and acknowledges that by virtue of its position(s) with
VAP and/or HCF, if any, it has come to be identified with VAP and/or HCF. Each of the Seller
Parties and Jim further acknowledges that VAP and HCF’s interest in protecting their
Confidential Information and their relationships are both significant and difficult to quantify.
Therefore, each of the Seller Parties and Jim agrees for a period of twelve (12) months following
the Closing Date, it will not, without the prior written consent of VAP and/or HCF, as applicable,
either directly or indirectly, for itself or on behalf of or in conjunction with any other person or
entity, (a) own, manage, operate, control, be employed by, participate in, render services to, or be
associated in any manner with the ownership, management, operation or control of, any business
which competes with the business of VAP and/or HCF in the States of Illinois and/or Florida; (b)
solicit any employee of VAP and/or HCF, or endeavor or attempt in any way to interfere with or
induce a termination or breach of any relationship that VAP and/or HCF may have with any such
employee; or (c) solicit any customer, client, sponsor, vendor, supplier or distributor of VAP
and/or HCF with respect to any business which competes with the business of VAP and/or HCF
in the States of Illinois and/or Florida, or endeavor or attempt in any way to interfere with or
induce a termination or breach of any relationship that VAP and/or HCF may have with any
contractor, customer, client, sponsor, vendor, supplier, representative or distributor. Each of the
Seller Parties and Jim agrees that the restrictive covenants in this Section 4.4 impose a fair and
reasonable restraint on it, are reasonably required to protect the interest of Purchaser, VAP and
HCF, and that the provisions would not unduly restrict its ability to make an adequate living. In
the event of the violation by any of the Seller Parties and/or Jim of any one or more covenants
contained in this Section 4.4, it is agreed that the terms of such covenant so violated will
automatically be extended for a period of twelve (12) months from the date on which it
permanently ceases such violation, or for a period of twelve (12) months from the date of the
entry by a court of competent jurisdiction of a final order or judgment enforcing such
covenant(s), whichever is later.

         4.4 Non-Disparagement.

                (a)     Each of the Seller Parties and Jim agrees that it will not in any way
disparage any of the Purchaser Released Parties, and will not, at any time, make or solicit
comments, statements or the like to the media or others that may be considered derogatory or
detrimental to the good name or business reputation of same.

                (b)     Each of Purchaser, Hynes, VAP and HCF agrees that it will not in any
way disparage any of the Seller Released Parties, and will not, at any time, make or solicit
comments, statements or the like to the media or others that may be considered derogatory or
detrimental to the good name or business reputation of same.

         4.5 Indemnification. VAP, at its sole expense, shall defend, indemnify and hold
harmless each of the Seller Parties and Jim, and each of their directors, officers, employees and


                                                7
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 12 of 42
          Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 9 of 37



agents (collectively, the “Indemnitees”) against any and all claims, charges, demands,
proceedings, suits, liabilities, costs, expenses, orders, decrees, attorneys’ fees, court costs, trials,
appeals, judgments, arbitrations, alternative dispute resolution mechanisms, investigations,
inquiries and administrative hearings, whether threatened, pending, completed or arising prior to,
contemporaneously with or following Closing, in each case including damages of any kind
relating thereto or in connection therewith (each, a “Claim”) relating to or arising out of: (a) the
capitalization of VAP; (b) the proportion of the membership interests of VAP that are
represented by the Interests; (c) any terms or requirements of VAP’s operating agreement; (d)
any person or entity who claims, or has at any time claimed, to be a member of VAP; (e) whether
JRB CA, LLC (“JRB”) or North Fork Capital, LLC (“North Fork”) are, or were at any time,
members of VAP; (f) whether JRB or North Fork have any direct or indirect ownership of,
interest in, or control over VAP; and (g) whether any notices to, consents from, or waivers by
JRB or North Fork are required for the consummation of the transactions contemplated by this
Agreement. VAP must not settle any such Claim without the prior written approval of the Seller
Parties and Jim unless such settlement: (x) includes a complete release of all Indemnitees; (y)
does not require any Indemnitee to pay any amount or deliver any other consideration; and (z)
places no restriction on the conduct of any Indemnitee.

          4.6 Forwarded Payments. For so long as any portion of the Unpaid Interest
has not been paid to Seller, Purchaser agrees that it shall pay to Seller any payments that
Purchaser may receive pursuant to the Loan Documents (such payments, “Forwarded
Payments”). To the extent that there remains an outstanding balance on the Promissory Note at
the time of a Forwarded Payment, such Forwarded Payment shall be treated as an Additional
Payment (as defined in the Promissory Note). To the extent that all outstanding principal and
accrued interest under the Promissory Note has been paid in full at the time of a Forwarded
Payment, such Forwarded Payment shall be credited toward the Unpaid Interest.

           4.7 Unreimbursed Expenses.                   Any other provision of this Agreement
notwithstanding, VAP shall reimburse Seller for the full amount of the Unreimbursed Expenses
no later than December 31, 2016 (the “Reimbursement Deadline”); provided that, if VAP fails
to reimburse Seller for any portion of the Unreimbursed Expenses by the Reimbursement
Deadline, such outstanding unreimbursed portion: (i) shall be immediately increased by 12% and
(ii) shall thereafter accrue interest at a rate of 12% per annum, compounded monthly, until paid
in full (together with all accrued interest) to Seller.

                                       ARTICLE 5
                              CLOSING. CLOSING DELIVERIES

         5.1 Closing. The closing (the “Closing”) of the transactions contemplated hereby
shall occur contemporaneously with the execution hereof (the “Closing Date”). All actions to be
taken and all documents to be executed or delivered at Closing will be deemed to have been
taken, executed and delivered simultaneously, and no action will be deemed taken dnd no
document will be deemed executed or delivered until all have been taken, delivered and
executed, except in each case to the extent otherwise stated in this Agreement or any such other
document.

          5.2 Closing Deliveries            by the    Seller Parties       and   Jim. At Closing,


                                                  8
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 13 of 42
         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 10 of 37



the Seller Parties and Jim, as applicable, will deliver, or cause to be delivered, to (a) Purchaser,
VAP and HCF, the Resignations, executed by the Seller Parties and Jim, as applicable, (b) to
Purchaser, (i) the Allonge, (ii) the General Assignment, (iii) the assignment separate from
certificate in the form attached hereto as Exhibit F, and (c) to each of Purchaser, VAP and HCF,
such other documents and items required by this Agreement to be delivered by the Seller Parties
and/or Jim or reasonably requested by Purchaser, VAP, HCF and/or their respective counsel, to
effectuate the transactions contemplated by this Agreement.

         5.3 Closing Deliveries            by   Purchaser. At Closing, Purchaser will deliver,
or cause to be delivered, to the Seller Parties and Jim, as applicable, (a) $3,000,000.00 of the
Purchase Price via wire transfer or immediately available funds, (b) the Promissory Note, (c) the
Guaranty Agreement and (d) such other documents and items required by this Agreement to be
delivered by Purchaser or reasonably requested by the Seller Parties, Jim and/or their respective
counsel, to effectuate the transactions contemplated by this Agreement.

         5.4 Closing Deliveries            by   VAP. At Closing, VAP will deliver, or cause to
be delivered, to the Seller Parties and Jim a certificate, executed by an officer of VAP, in the
form attached hereto as Exhibit G.

                                          ARTICLE 6
                                       MISCELLANEOUS

          6.1 Complete Agreement. This Agreement, including the exhibits hereto,
represents the entire agreement of the parties with respect to the subject matter hereof. All prior
negotiations between the parties are merged into this Agreement and there are no understandings
or agreements other than those incorporated herein.

         6.2 Modifications and Waivers. This Agreement may not be modified
except in a writing duly executed by the Seller Parties, Jim, Purchaser, VAP and HCF. Any
waiver must be in writing.

          6.3 Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

          6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal law of the State of Illinois without regard to its principles of
conflicts of laws.

          6.5 Specific Performance. Each of the parties hereto acknowledges that the
other party would be irreparably damaged and would not have an adequate remedy at law for
money damages in the event of a breach of this Agreement. Accordingly, each of the parties
hereto agrees that, without the necessity of proving actual damages or posting bond or other
security, the other party shall be entitled to temporary or permanent injunction or injunctions to
prevent breaches of such performance and to specific enforcement of this Agreement in addition
to any other remedy to which they may be entitled, at law or in equity.



                                                 9
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 14 of 42

         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 11 of 37



         6.6 Succession and Assignment. This Agreement will be binding upon and inure
to the benefit of the parties named herein and their respective successors and permitted assigns.
No party may assign or delegate either this Agreement or any of the rights, interests or
obligations hereunder without the prior written approval of the other party. This Agreement is
not for the benefit of, and may not be enforced by, any third party; provided, however, VAP,
HCF and Jim are expressly recognized as, and shall be third party beneficiaries to this
Agreement.

         6.7 Attorney’s Fees. In the event either party files lawsuit regarding this
Agreement or the respective rights of the parties hereunder, the prevailing party will be entitled
to recover attorney’s fees and court costs from the other party.

          6.8 Severability. If any provision of this Agreement is held to be unenforceable
under any present or future law in any jurisdiction, then (a) such provision will be fully severable
in such jurisdiction, (b) this Agreement will be construed and enforced as if such unenforceable
provision had never comprised a part of this Agreement, (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the unenforceable
provision, and (d) in lieu of such unenforceable provision, there will be added automatically an
enforceable provision as similar in terms to such unenforceable provision as may be possible to
the maximum extent allowable by law.

               [remainder of page intentionally left blank; signature page to follow]




                                                10
         Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 15 of 42

          Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 12 of 37



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first
set forth above.


PURCHASER:
                                                  Solely with respect to Sections 4.1(b),
SFR EQUITIES, LLC,                                4.4(b), 4.5, 4.7 and 5.4:
a Florida limited liability company
                                                  VAP:

                                                  VENDOR ASSISTANCE PROGRAM,
Name: AEhU 1-U                                    LLC,
Title: JVU/JAfcn^-__________                      An Illinois limited liability company


SELLER:                                           By:__
                                                  Name:
WARREN HILL, LLC,                                 Title: _
a Delaware limited liability company

                                                  Solely with respect to Sections 4.1 (b) and
By:__                                             4.4(b):
Name:
Title:                                            HCF:

                                                   HEALTHCARE FINANCE, LLC,
JACQUELINE:                                        an Illinois limited liability company


____________________________:___________          By;^__
Jacqueline Delaney, individually                  Name:
                                                  Title:

JASON:

                                                   Solely with respect to Section 4.4(b):

Jason Cannon, individually                         HYNES:

Solely with respect to Sections 1.1, 4.1(a),
4.2, 4.3, 4.4(a) and 5,2:                         ______________________
                                                  Brian Hynes, individually
JIM:




James Delaney, individually

                    [signature page to the Membership Interest Purchase Agreement]
       Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 16 of 42
                   Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 13 of 37



I
             IN WITNESS WHEREOF, the parties have executed tills Agreement as of the dale first
     set forth above.


    PURCHASER?
                                                                  Solely with respect to Sections 4.1(b),
    SFR EQUITIES, LLC,                                            4.4(b), 4.5,4.7 and 5.4:
    a Florida limited liability company
                                                                  VAP?

    By:                                                           VENDOR ASSISTANCE PROGRAM,
    Name:                                                         LLC,
    Title:                                                        An Illinois limited Habittty company


    SELLER:                                                       By:___
                                                                  Name:
    WARREN HILL, LLC,                                             Title:.
    a Delaware limited liability company

                                                                  Solely wife respect to Sections 41(b) and
                                                                  4.4(b):

                                                                  MCE:

                                                                  HEALTHCARE FINANCE, LLC,
                                                                  an IIBnoii limfieti IWily company


                  .............................................   ay: _
    Jacqueline Delaney, Individually                              Name:
                                                                  Title: .



                                                                  Solely widi respect to Section 44(b):

                                                                  HYNES:.




    James Delaney, Individually

                          [signature page to the ManAwrsttp latorest Purchase Agreement]
       Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 17 of 42




         ,N WITNESS WHEREOF, the parties have execute this Agreement as of the date first

set forth above.


PURCHASER:                                       Solely with respect to Sections 4.1(b),
                                                 4.4(b), 4.5,4.7 and 5.4:
SFR EQUITIES, LLC,
a Florida limited liability company
                                                 VAP:

                                                 VENDOR ASSISTANCE PROGRAM,
By:__
                                                 LLC
Name:
                                                 An Illinois limited liability company
Title:


SELLER:                                          BT- —
                                                 Name:
WARREN HILL, LLC,                                Title: _
a Delaware limited liability company

                                                 Solely with respect to Sections 4.1(b) and
By:__                                            4.4(b):
Name:
Title:                                           HCF:

                                                 HEALTHCARE FINANCE, LLC,
JACQUELINE:                                      an Illinois limited liability company


                                                 By:__
                   , individually                Name:
                                                 Title:

JASON:

                                                 Solely with respect to Section 4.4(b):

Jason Cannon, individually                       HYNES:

Soiely with respect to Sections 1.1,4.1(a),
4,2,4.3,4.4(a) and 5.2:
                                                 Brian Hynes, individually
JIM:




                   [signature page to the Membership Interest Purchase A'
                                                                         greement]
 Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 18 of 42
    Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 15 of 37




        IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first
set forth above.


PURCHASER:
                                                  Solely with respect to Sections 4.1 (b),
SFR EQUITIES, LLC,                                4.4(b), 4.5,4.7 and 5.4:
a Florida limited liability company
                                                  VAP:

By:__                                             VENDOR ASSISTANCE PROGRAM,
Name:                                             LLC,
Title:                                            An Illinois limited liability company


SELLER:

WARJREN HILL, LLC,
a Delaware limited liability company

                                                  Solely with respect to Sections 4.1(b) and
By:.__                                            4.4(b):
Name:
Title:                                            HCF:

                                                  HEALTHCARE FINANCE, LLC,
JACQUELINE;                                       an Illinois limited liability company


                                                   By:__
Jacqueline Delaney, individually                   Name:
                                                   Title:

JASON:

                                                   Solely with respect to Section 4.4(b):

Jason Cannon, individually                         HYNES:

Solely with respect to Sections 1.1,4.1(a),
4.2, 4.3,4.4(a) and 5.2:
                                                   Brian Hynes,'ih&ividually
JIM:



James Delaney, individually

                    [signature page to the Membership Interest Purchase Agreement]
 Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 19 of 42

     Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 16 of 37




        IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first
set forth above.


PURCHASER:
                                                  Solely with respect to Sections 4.1(b),
SFR EQUITIES, LLC,                                4.4(b), 4.5,4.7 and 5.4:
a Florida limited liability company
                                                  VAP:

By:                                               VENDOR ASSISTANCE PROGRAM,
Name:                                             LLC,
Title:                                            An Illinois limited liability company


SELLER:                                           By: _
                                                  Name:
WARREN HILL, LLC,                                 Title: _
a Delaware limited liability company

                                                  Solely with respect to Sections 4.1(b) and
By:___ __ ________________._____________          4.4(b):
Name: __ _ _____ __ _______ _______
Title:............................. _____         HCF:

                                                   HEALTHCARE FINANCE, LLC,
JACQUELINE:                                        an IllinMgiitttited Habflify company



Jacqueline Delaney, individually                   Name ____.  .               1i    ... lSqTI/?
                                                   Title: JZHS3

JASON:

                                                   Solely with respect to Section 4.4(b):

Jason Cannon, individually                        HYNES:

Solely with respect to Sections 1.1,4.1(a),
4.2,4.3, 4.4(a) and 5.2:                          _____ _______ .
                                                  Brian Hynes, individually
JIM:



James Delaney, individually

                    [signature page to the Membership Interest Purchase Agreement]
  Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 20 of 42
    Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 17 of 37



                           SCHEDULE 1.2(D)

CALCULATION AND PAYMENT OF VAP’S NET INCOME ALLOCABLE TO THE
                         INTERESTS




                               [Schedule 1.2(d)]
                                                                 Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 21 of 42
                                                                  Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 18 of 37




Invoices Outstanding Mo Avg                                                           $143,516,408        $143,516,408           $143,516,408             $143,516,408         $143,516,408       $143,516,408       $143,516,408       $143,516,408       $243,516,408       $143,516,408       $143,516,408       5143,516,408
Line Utilization Mo Avg                                                               $129,164,767        $129,164,767           $129,164,767             $129,164,767         $129,164,767       $129,164,767       $129,264,767       $129,164,767       $129,264,767       $129,164,767       $129,164,767       $129,164,767


Will BE UPOATED TO ACTUAL PER REPORTTO SECURITY HOLDERS                                Jan-16              Feb-16              Mar-16                    Apr-16                May-16             Jun-1$              Jul-16            Aug-16             Sep-26             Oct-16             Nov-16             Dec-16           Total for Year
                                                                                         Fees                                   Fees                      r...                   Fees               Fees               r-                 Fees               r—                 c—                 '-es             fees
                                                                                                                              WMiMtMSBi                 “ ' SKM*                                                                    BiliiiMiWSMMMMMi
                                                                                                                                        $502,307              $502,307             $502,307           $502,307           $502,307                             $S02,307            $502,307
                                                                                                                                                              $358,791             $358,791           $358,791           $358,791                              S3S8.791           $358,791
                                                                                          $134 W7                                         H5«          WMMiWZMB,                                      $234547                       asss®*WMWMMWi^Ull
E* ns Cash dep«l*ed ipso wive »App"». depew zr 1~> rg c''a!f payees)                     $2’ 0           ■sSiiii                                             $278 CBS                                $278059
                                                                                                                                                                                                                                                 illlllS
Total PPP                                                                               $1.435,160          $1,435,160             $1,435,160               Sl.43S.160           $1,435,160         $1,435,160         $1,435,160         $1,435,160         51.435.160         Si.435.160




Ftiue('&tr‘t&,ie Vf^SenAeCanaels
                                                                                                          INVOICE
"vsw 0btMa J rig Mo Avg                                                                                  $28,850,000.00                            S    230,800,000 00




Invoice Outstanding per Month


Waterfall Schedule;
Senior Fee                                                                        $        96,167    $          96,167    $              96,167    $             288,500   $       288,500    $       288,500    $       288,500    $       288,500    $       288,500    $       288,500    $       288,500    $          288,500




                                                                                                                                                                                                                                                             nZOntCA          ' "V ¥<o«

Expenses: "when Paid"
Member Interest Expense ($4,000,000 of debt)                                      $      40,000.00   $       40,000.00    $            40,000.00   $         40,000.00     $      40,000.00   $      40,000.00   $      40,000.00   $     40,000.00    $      40,000.00   $      40,000.00   $      40,000.00   $      40,000.00            $480,000.00
VAP Operating Expense                                                             $      50.000.00   $       50,000.00    $            50.000.00   $         50,000.00     $      50,000.00   $      50,000.00   $      50.000.00   $      50.000.00   $      50.000.00   $      50,000.00   $      50,000.00   $      so.ooo.oo             $600,000.00


Net income (MIPA1.2 (d»                                                           $     868.728.71   $      868,728.71    $        868.728.71      $      1,638.062.04     $   1,638,062.04   $   1,638,062.04   $   1.638,062.04   $   1,638,062.04   $   1,638,062.04   $   1,638.062.04   $   1,638,062.04   $    1.638,062.04         $17,348,744.54


VAP’s Net Income allocable to the Interest (33.246%) .                            $     288,817.55   $      288,817.55    $        288,817.55      $        544,590.11     $     544,590.12   $     544,590.11   $    544,590.11    $     $44,S90.11   $     544,590.11   $     544,590.11   $     544,590.11   $     544,590.11           $5,767,763.61


50% of VAP’s Net Income allocable to the Interest                                 $     144,408.77   $      144,408.77    $        144,408.77      $        272,295.05     $    272,295.05    $     272,295.05   $    272,295.0S    $     272,295.05   $     272,295.05   $     272,295.05   $     272,295.05   $     272,29S.05      $    2,883,881.80


Note: If all Income was received during the year and expenses paid 50% of VAP’s
Net Income allocable to the interest for the year would equal $2,883,881.80
payable within 90 days of year end.
Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 22 of 42




                                         EXHIBIT A

                                      ttlllGMATiCMS

       , The undersigned hereby reslgw on tiw 17th d*y of February. 2SI4 elfeetiw as of i»e
   foregoing toe, flwi my end all p*sWo»fsJf if my, held wfth respect to VENDOR
   ASSISTANCE PROGRAM, LLC* m ilisats tin*feed IMsftilf company, aa#« HEALTHCARE
   FINANCE, IXC,«Illinois Iwilrf liability company.


   WARREN HILL, LLC,
   a Delaware- limited liability«

         yf.                   y
   By;
   PrtntNa
   Title: j££x*




                                             A-1
Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 23 of 42

  Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 20 of 37




                                            EXHIBIT A

                                       RESIGNATIONS

       The undersigned hereby resigns on the 17th day of February, 2016, effective as of the
foregoing date, from any and all position(s), if any, held with respect to VENDOR
ASSISTANCE PROGRAM, LLC, an Illinois limited liability company, and/or HEALTHCARE
FINANCE, LLC, an Illinois limited liability company.


WARREN HILL, LLC,
a Delaware limited liability company


By:______
Print Name:
Title:



                     --------------------
                    ANEY, individually



 <1
JASON CANNON, individually




                                              A-l


                                                                  r
Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 24 of 42
  Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 21 of 37



                            EXHIBIT B

                       PROMISSORY NOTE

                            [see attached]




                                B-l
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 25 of 42

          Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 22 of 37



                                    PROMISSORY NOTE

$ 1,000,000.00                                                             Winter Park, Florida

                                                                                January 1, 2016

        FOR VALUE RECEIVED, SFR EQUITIES LLC, a Florida limited liability company
(together with its successors and assigns, the "Maker"), hereby promises to pay to the order of
WARREN HILL, LLC, a Delaware limited liability company (together with its successors and
assigns, the "Holder"), at the Holder's offices at 914 Sorrell Hill Drive, Malvern, PA 19355 (or
such other place as the Holder may designate in writing to Maker), the aggregate principal sum
of ONE MILLION AND 00/100 DOLLARS ($1,000,000.00), in lawful money of the United
States, upon the terms and subject to the conditions set forth herein.

         1.      INTEREST RATE

         This Note shall bear interest compounded monthly at the rate of seven percent (7%) per
annum.

         2.      TERM

        This Note shall mature on January 1, 2017 (hereinafter/the “Maturity Date”) at which
time all outstanding principal and interest shall be due and payable in full.

         3.      PAYMENTS OF PRINCIPAL AND INTEREST

        a.     Maker shall pay all outstanding principal and accrued interest in accordance with
the following schedule: 1) a principal payment of $250,000.00, plus all accrued interest on April
1, 2016; 2) a principal payment of $250,000.00, plus all accrued interest, on July 1, 2016; 3) a
principal payment of $250,000.00, plus all accrued interest, on October 1, 2016; and 4) a final
payment of all outstanding principal and interest on or prior to the Maturity Date.

       b.     Additionally, in the event that there remains an outstanding balance on this Note
and Maker receives any payments on either of the Vendor Assistance Program, LLC notes
assigned to Maker by Holder by an assignment and allonge executed contemporaneously with
this Note, then Maker will pay those amounts to Holder (“Additional Payments”). Any
Additional Payments shall not alter the payment schedule set forth above in section 3(a), but
such Additional Payments shall be credited toward the repayment of this Note.

       c.      All payments shall first be applied to all accrued and unpaid interest due, and the
balance shall be applied to principal.

      d.     The Maker may prepay this Note, in whole or in part, at any time without any
prepayment premium, penalty or fee whatsoever.




                                                 i
        Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 26 of 42

          Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 23 of 37



         4.     EVENTS OF DEFAULT

         The occurrence of any of the following shall constitute an "Event of Default" under this
Note:

       a.       The failure to pay when due any principal, interest, fees or other charges
hereunder.

        b.      Any default in the performance of or compliance with any obligation, agreement
or other provision of this Note (other than those specifically described as an “Event of Default”
in this section), and with respect to any such default which by its nature can be cured, such
default shall continue for a period of twenty (20) days from its occurrence.

        c.       Maker or any Guarantor shall become insolvent, or shall suffer or consent to or
apply for the appointment of a receiver, trustee, custodian or liquidator of itself or any of its
property, or shall generally fail to pay its debts as they become due, or shall make a general
assignment for the benefit of creditors; Maker or any Guarantor shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other arrangement with
creditors or any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time ("Bankruptcy Code"), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or Maker or any
Guarantor shall file an answer admitting the jurisdiction of the court and the material allegations
of any involuntary petition; or Maker or any Guarantor shall be adjudicated bankrupt, or an order
for relief shall be entered against Maker or any Guarantor by any court of competent jurisdiction
under the Bankruptcy Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.

       d.       The filing of a notice of judgment lien against Maker or any Guarantor; or the
recording of any abstract of judgment against Maker or any Guarantor in any county in which
Maker or such Guarantor has an interest in real property; or the service of a notice of levy and/or
of a writ of attachment or execution, or other like process, against the assets of Maker or any
Guarantor; or the entry of a judgment (which is not satisfied within 30 days) against Maker or
any Guarantor; or any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or other relief for
debtors is filed or commenced against Maker or any Guarantor.

        e.     The death or incapacity of Maker or any Guarantor if an individual, or the
dissolution or liquidation of Maker or any Guarantor if a corporation, partnership, joint venture
or other type of entity; or Maker or any such Guarantor, or any of its directors, stockholders or
members, shall take action seeking to effect the dissolution or liquidation of Maker or such
Guarantor.

        f.     Any change in control of Maker or any entity or combination of entities that
directly or indirectly control Maker, with “control” defined as ownership of an aggregate of
twenty-five percent (25%) or more of the common stock, members’ equity or other ownership



                                                  2
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 27 of 42

         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 24 of 37



interest (other than a limited partnership interest); or if Maker is a partnership, any withdrawal,
resignation or expulsion of any of the general partners in Maker.

       5.      DEFAULT REMEDIES

        Upon the occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to be immediately
due and payable without presentment, demarid, notice of nonperformance, notice of protest,
protest or notice of dishonor, all of which are expressly waived by Maker. Maker shall pay to
the holder immediately upon demand the full amount of all payments, advances, charges, costs
and expenses, including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the holder in
connection with the enforcement of the holder's rights and/or the collection of any amounts
which become due to the holder under this Note, and the prosecution or defense of any action in
any way related to this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought by Lender or
any other person) relating to Maker or any other person or entity.

       6.      DEFAULT INTEREST

        From and after the Maturity Date of this Note, or such earlier date as all principal owing
hereunder becomes due and payable by acceleration or otherwise, or at Lender’s option upon the
occurrence, and during the continuance, of an Event of Default, the outstanding principal balance
of this Note shall bear interest at the highest rate allowable by law.

       7.      MISCELLANEOUS

        a.     This Note is payable in thelawful money of theUnitedStates atthe principal
office of the Holder, or at such other place as the Holder shall designate in writing to the Maker.

        b.      In the event of any dispute between the parties regarding the terms and conditions
of this Note, the prevailing party shall be entitled to an award of its attorney’s fees and court
costs actually incurred in connection with such dispute.

       c.      This Note shall be construed and enforced in accordance with the laws of the
State of Florida. Jurisdiction and venue for any dispute arising out of this Note shall be Orange
County, Florida.

       d.     ' This Note shall be binding on successors and assigns.

       e.      Maker hereby expressly waivespresentment, demand forpayment,               notice of
dishonor, protest, notice of nonpayment or protest, and diligence in collection.




                                                  3
        Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 28 of 42

            Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 25 of 37



       f.      Maker consents that the time of all payments or any part thereof may be extended,
rearranged, renewed, or postponed by Holder hereof from time to time as often as Holder may
desire without otherwise modifying, altering, releasing, affecting, or limiting Maker’s liability
under this Note.

        g.      Maker agrees that Holder, in order to enforce payment of this Note, shall not be
required first to institute any suit or to exhaust any of its remedies against Maker or any person
or party to become liable hereunder or against any Third Party Obligor.

        h.     Maker acknowledges that the loan (the “Loan”) evidenced by this Note is solely
for business or commercial purposes, and not for personal, family or household purposes, and in
reliance upon the statements herein contained, Lender is making the Loan to Maker without
giving to Maker any disclosures that may be otherwise required under various residential,
consumer protection and truth in lending laws, or together with various similar regulations.

       8.      WAIVER OF JURY TRIAL

      MAKER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED UPON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, RELATED THERETO, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
LENDER ENTERING INTO THE LOAN EVIDENCED BY THIS NOTE.




   IN WITNESS WHEREOF, the Maker has executed this Note on the date first written above.

                                     “Maker”

                                     SFR EQUITIES, LLC, a Florida limited
                                     liability company


                                             By: AHG Manager, LLC, a Florida limited
                                             liability company, its Manager




                                                4
Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 29 of 42

 Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 26 of 37



                           EXHIBIT C

                    GUARANTY AGREEMENT

                           [see attached]




                                C-l
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 30 of 42

        Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 27 of 37




                                 CONTINUING GUARANTY

TO:    WARREN HILL, LLC, a Delaware limited liability company

        1.     GUARANTY; DEFINITIONS. In consideration of the credit extended or made
to SFR EQUITIES, LLC ("Borrower"), by WARREN HILL, LLC, a Delaware limited liability
company ("Lender"), and for other valuable consideration, the undersigned ALAN H.
GINSBURG ("Guarantor"), jointly and severally unconditionally guarantees and promises to pay
to Lender, or order, on demand in lawful money of the United States of America and in
immediately available funds, any and all Indebtedness of the Borrower to Lender. The term
"Indebtedness" as used herein shall mean that certain Promissory Note dated January 1, 2016, in
the original principal amount of ONE MILLION AND 00/100 DOLLARS ($1,000,000.00)
executed by Borrower in favor of Lender, and any renewals, modifications or extensions thereof
(the “Note”).

        2.     OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER
OF STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations
hereunder are joint and several and independent of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against Guarantor whether action is brought
against the Borrower or any other person, or whether the Borrower or any other person is joined
in any such action or actions. Guarantor acknowledges that this Guaranty is absolute and
unconditional, there are no conditions precedent to the effectiveness of this Guaranty, and this
Guaranty is in full force and effect and is binding on Guarantor as of the date written below,
regardless of whether Lender obtains collateral or any guaranties from others or takes any other
action contemplated by Guarantor. Guarantor waives the benefit of any statute of limitations
affecting Guarantor's liability hereunder or the enforcement thereof, and Guarantor agrees that
any payment of any Indebtedness or other act which shall toll any statute of limitations
applicable thereto shall similarly operate to toll such statute of limitations applicable to
Guarantor's liability hereunder. The liability of Guarantor hereunder shall be reinstated and
revived and the rights of Lender shall continue if and to the extent for any reason any amount at
any time paid on account of any Indebtedness guaranteed hereby is rescinded or must otherwise
be restored by Lender, whether as a result of any proceedings in Bankruptcy or reorganization or
otherwise, all as though such amount had not been paid. The determination as to whether any
amount so paid must be rescinded or restored shall be made by Lender in its reasonable
discretion; provided however, that if Lender chooses to contest any such matter at the request of
Guarantor, Guarantor agrees to indemnify and hold Lender harmless from and against all costs
and expenses, including reasonable attorneys' fees, expended or incurred by Lender in
connection therewith, including without limitation, in any litigation with respect thereto.

        3.     AUTHORIZATIONS TO LENDER. Guarantor authorizes Lender either before
or after revocation hereof, without notice to or demand on Guarantor, and without affecting


                                                i
     Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 31 of 42

         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 28 of 37



Guarantor's liability hereunder, from time to time to: (i) renew, modify, extend or otherwise
change the time for payment of, or otherwise change the terms of the Indebtedness or any portion
thereof, provided that any such renewal, modification, extension or change does not increase the
principal amount of the Note and (ii) apply payments received by Lender from the Borrower to
any indebtedness of the Borrower to Lender, in such order as Lender shall determine in its sole
discretion, whether or not such indebtedness is covered by this Guaranty, and Guarantor hereby
waives any provision of law regarding application of payments which specifies otherwise.
Lender may without notice assign this Guaranty in whole or in part.

        4.     REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants
to Lender that: (i) this Guaranty is executed at Borrower's request; (ii) Guarantor shall not,
without Lender's prior written consent, sell, lease, assign, encumber, hypothecate, transfer or
otherwise dispose of all or a substantial or material part of Guarantor's assets other than in the
ordinary course of Guarantor's business; and (iii) Lender has made no representation to
Guarantor as to the creditworthiness of the Borrower. Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in any way affect
Guarantor's risks hereunder, and Guarantor further agrees that Lender shall have no obligation to
disclose to Guarantor any information or material about the Borrower which is acquired by
Lender in any manner. Guarantor further warrants and represents that the Indebtedness
guaranteed by Guarantor is solely of a business or commercial nature, and not for personal,
family or household purposes.

       5.       GUARANTOR'S WAIVERS.

        (a)     Guarantor waives any right to require Lender to: (i) proceed against the Borrower
or any other person; (ii) marshal assets or proceed against or exhaust any security held from the
Borrower or any other person; (iii) give notice of the terms, time and place of any public or
private sale or other disposition of personal property security held from the Borrower or any
other person; (iv) take any other action or pursue any other remedy in Lender's power; or (v)
make any presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with any obligations or
evidences of indebtedness held by Lender as security for or which constitute in whole or in part
the Indebtedness guaranteed hereunder, or in connection with the creation of new or additional
Indebtedness.

        (b)     Guarantor waives any defense to its obligations hereunder based upon or arising
by reason of: (i) any disability or other defense of the Borrower or any other person; (ii) the
cessation or limitation from any cause whatsoever, other than payment in full, of the
Indebtedness of the Borrower or any other person; (iii) any lack of authority of any officer,
director, partner, agent or any other person acting or purporting to act on behalf of the Borrower
which is a corporation, partnership or other type of entity, or any defect in the formation of any
such Borrower; (iv) the application by the Borrower of the proceeds of any Indebtedness for


                                                 2
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 32 of 42

         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 29 of 37



purposes other than the purposes represented by Borrower to, or intended or understood by,
Lender or Guarantor; (v) any act or omission by Lender which directly or indirectly results in or
aids the discharge of the Borrower or any portion of the Indebtedness by operation of law or
otherwise, or which in any way impairs or suspends any rights or remedies of Lender against the
Borrower; (vi) any impairment of the value of any interest in any security for the Indebtedness or
any portion thereof, including without limitation, the failure to obtain or maintain perfection or
recordation of any interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with applicable law in
disposing of, any such security; (vii) any modification of the Indebtedness, in any form
whatsoever, including any modification made after revocation hereof to any Indebtedness
incurred prior to such revocation, and including without limitation the renewal, extension or
other change in the terms of the Indebtedness or any portion thereof, provided that any such
modification, renewal, extension or change does not increase the principal amount of the Note;
or (viii) any requirement that Lender give any notice of acceptance of this Guaranty. Until all
Indebtedness shall have been paid in full, Guarantor shall have no right of subrogation, and
Guarantor waives any right to enforce any remedy which Lender now has or may hereafter have
against the Borrower or any other person, and waives any benefit of, or any right to participate
in, any security now or hereafter held by Lender. Guarantor further waives all rights and
defenses Guarantor may have arising out of any election of remedies by Lender.

       (c)   Guarantor hereby waives any right he may have to exempt his wages from
garnishment pursuant to Florida Statute 222.11 as evidenced by the waiver attached hereto as
Exhibit “A.”

      6.       SUBORDINATION. Any Indebtedness of the Borrower now or hereafter held by
Guarantor is hereby subordinated to the Indebtedness of Borrower to Lender.

        7.     REMEDIES; NO WAIVER. All rights, powers and remedies of Lender
hereunder are cumulative.’ No delay, failure or discontinuance of Lender in exercising any right,
power or remedy hereunder shall affect or operate as a waiver of such right, power or remedy;
nor shall any single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any other right, power or
remedy. Any waiver, permit, consent or approval of any kind by Lender of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in writing and shall
be effective only to the extent set forth in writing.

       8.      COSTS, EXPENSES AND ATTORNEYS' FEES. Guarantor shall pay to Lender
immediately upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys' fees (to include outside counsel fees and all allocated
costs of Lender's in-house counsel), expended or incurred by Lender in connection with the
enforcement of any of Lender's rights, powers or remedies and/or the collection of any amounts
which become due to Lender under this Guaranty, and the prosecution or defense of any action


                                                 3
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 33 of 42

         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 30 of 37



in any way related to this Guaranty, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including the foregoing incurred in connection with any
Bankruptcy proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Lender or any other person) relating to Guarantor or any other
person or entity.

        9.      SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives, successors and assigns
of the parties; provided however, that Guarantor may not assign or transfer any of its interests or
rights hereunder without Lender's prior written consent. Guarantor acknowledges that Lender
has the right to sell, assign, transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Borrower to Lender and any obligations with respect thereto,
including this Guaranty. In connection therewith, Lender may disclose all documents and
information which Lender now has or hereafter acquires relating to Guarantor and/or this
Guaranty, whether furnished by Borrower, Guarantor or otherwise. Guarantor further agrees that
Lender may disclose such documents and information to Borrower.

        10.   AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Lender and Guarantor.

        11.   APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but
a single Borrower, then all words used herein in the plural shall be deemed to have been used in
the singular where the context and construction so require; and when there is more than one
Borrower named herein, or when this Guaranty is executed by more than one Guarantor, the
word "Borrower" and the word "Guarantor" respectively shall mean all or any one or more of
them as the context requires.

        12.    UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS. Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor's full knowledge of its significance and consequences, and that under the
circumstances, the waivers are reasonable and not contrary to public policy or law. If any waiver
or other provision of this Guaranty shall be held to be prohibited by or invalid under applicable
public policy or law, such waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or other provision or
any remaining provisions of this Guaranty.

       13.    GOVERNING LAW. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Florida.




                                                   4
      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 34 of 42

         Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 31 of 37



      14. WAIVER OF RIGHT TO A TRIAL BY JURY. GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES THE RIGHT HE MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED THEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS GUARANTY AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
RELATED THERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF GUARANTOR OR
LENDER.   THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S
EXTENDING THE CREDIT TO BORROWER GUARANTEED BY GUARANTOR.

       IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
January 1, 2016.




                                               ALAN H. GINSBURG, individually




                                           5
         Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 35 of 42

             Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 32 of 37




                                      Exhibit “A:

IF YOU PROVIDE MORE THAN ONE-HALF OF THE SUPPORT FOR A
CHILD OR OTHER DEPENDENT, ALL OR PART OF YOUR INCOME IS
EXEMPT FROM GARNISFIMENT UNDER FLORIDA LAW. YOU CAN
WAIVE THIS PROTECTION ONLY BY SIGNING THIS DOCUMENT. BY
SIGNING BI              : TO WAIVE THE PROTECTION FROM
GARNISHMi


ALAN H. GINSBURG, individually

Dated Signed: January 1, 2016



I have fully explained this document to Alan H. Ginsburg.

WARREN HILL, LLC, a Delaware limited liability company

By:_______________________________
Name:_________________ ;___________ _
Title_____ _______________

Dated Signed: January 1, 2016




40787265 1
  Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 36 of 42
             Case 2:18-cv-01228~HB Document 1-1 Filed 03/23/18 Page 33 of 37




                                     Exhibit “A**

IF YOU PROVIDE MORE THAN ONE-HALF Of THE SUPPORT FOR A
CHILD OR OTHER DEPENDENT, ALL OR PART OF YOUR INCOME IS
EXEMPT FROM GARNISHMENT UNDER FLORIDA LAW. YOU CAN
WAIVE THIS PROTECTION ONLY BY SIGNING THIS DOCUMENT. BY
SIGNING BELOW, YOU AGREE TO WAIVE THE PROTECTION FROM
GARNISHMENT.


ALAN H. GINSBURG, fodMAiatty

Dated Signed: January 1,2016



I have folly explained this doornail to Alan HL Giasbwii,
  Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 37 of 42




                                           EXHIBIT D

                                         ' AWWGg

        The undersigned, WARREN HILL. LLC. a Delaware Imtiled liability company
(“Assignor”), for good and valuable consideration, the receipt and sufficiency of which hereby
are acknowledged, hereby assigns, endorses ami directs to pay to the order of SFR EQUITIES,
LLC", a Florida limited liability company (“Assignee”), all amounts due and owing to Assignor
(excluding all interest in the amount ui $316,-138.36 that, as of the date hereof, has accrued but
has not yet been paid to Assignor) pursuant to (i) that certain Revolving Note dated on or about
December 31,2011 (as amended from time to time, the “$1,000,000.00 Note”) made by
VENDOR ASSISTANCE PROGRAM. LLC. an Illinois limited liability company
(“Borrower”), in favor of Assignor and assigned to Assignee in the original principal amount of
$ 1,000,000.00; and (it) that certain Revolving Note dated on or about November 21,2012 (as
amended from time to time, the “$2,000,000.00 Note”, and together with the $1,000,000.00
Note, collectively the “Note”), in favor of Assignor and assigned to Assignee in the original
principal amount ef $2,000,§§§,§©.

       The fboegotaf endanmmt shall have die            effect aa th®ugphtt woe wubhi (nearly
on the Note themselves.

Dated; at of laattaty 1,2016,

WAMREN HQDUL, LLC*
a Delaware (tatted HaMttly mm.pmy




                                                D-l
         Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 38 of 42
                                               Document 1-1 Filed 03/23/18 Page 35 of 37




                                           EXHIBIT E



        For valuable coostd««ti©nf ffais l*t iftf of immrny, 2§M* WARREN HILL, LLC, a
Delaware limited liability company (“Assignor"), by this General Assignment docs hereby
transfer and assign to SLR EQUITIES, LLC, a Florida limited liability company, all of
Assignor's right, title and interest as collateral assignee (excluding Assignor's right, title and
interest to all interest in the amount of S316.438.3® that, as of the date hereof has accrued but
has not yet been paid to Assignor) under (i) that certain $1,000,000,00 Loan Agreement, as
amended, by and between Assignor mtd V13©Oft ASSISTANCE PROGRAM, LLC, an Illinois
limited liability company ("Borrower'”), (ii) that certain $1,600,000,00 Revolving Note, as
amended, by and between Assignor and Borrower, (iit) that certain $2,000,000.00 Loan
Agreement, as amended by and between Assignor and Borrower, (tv) that certain S2.000.000
Revolving Note, as amended, by and between Assignor and Borrower, and (v) that certain
Subordination Agreement, as amended, between Assignor and NAl ARK FUNDING, LLC. a
Delaware limited liability company, all with respect to (a) m original $1.000.000.00 loan to
Borrower by Assignor; and (ft) an original $2,000,000.00 loan to the Borrower by Assignor.

        This Assignment shall act as delivery of said Interest and shall be without any exception*
limitation or reservation of any kind

                                                     WARMBNHBX,ULC,
                                                                llsbi%- ewapany

                                                                           ___




                                               E-l
■r      Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 39 of 42
                  Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 36 of 37




                                             EXHIBIT F

                      IRREVOCABLE MEMBERSHIP WTBilST FCWKB.

             FOR VALUE RECEIVED* the undersigned does hereby assign and transfer uto SFR
     EQUITIES, LLC, a Florida limited liability company ("FttittomO* a 33,244% Membership
     Interest, representing one hundred’percent (104%) of Its membership Interest of VENDOR
     ASSISTANCE PROGRAM, LLC, an Illinois limited liability company (the ‘C#»p»ay*%
     standing in the name of the undersigned on the books of the Company. The undersigned does
     hereby irrevocably constitute and appoint Howard & Howard Attorneys MIC to transfer raid
     membership interest on the books of the Company wife it!! power of sobafitatfat to fee
     premises. This Irrevocable Membership Interest Power is give# by fee wrfifsipiei piwititt to
     that certain Membership Interest Pwcbase Agreement dated as of «ven dale herewith among the
     undersigned, Purchaser and the other parties tfteteto, ■


     Dated: January 1,2016


                                                WARREN HILL, LLC,
                                                a Mawwe limited fiabUHy company




                                                   P-1




                                                                                                    J
     Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 40 of 42

       Case 2:18-cv-01228-HB Document 1-1 Filed 03/23/18 Page 37 of 37




                                            EXHIBIT G

      CERTIFICATE OF OFFICER Off VETOORASSISTAHCE/PKG.GRAM, LLC


The undersigned certifies that:

1.      The undersigned is the duly elected and acting Chief Executive Officer of Vendor Assistance
        Program, LLC, an Illinois limited liability company (the “Company”); and

2.      Set forth below is a full, accurate, and complete list of all of the members of the Company,
        together with the respective membership interest in the Company held by each member, as of
        January 1,2016 and as of the date hereof;

                                  Member Name            ............      MemtersMb'Interest
      Howard & Howard Attorneys PLLC                                           5.277%
      Warren Hill, LLC                                                         33.246%
      Solis Strategies, LLC                                                       5.277%
      DAM Investments LLC                                                        7.916%
      CHGO Real Estate Consulting Group, LLC                                     27.440%
      NAI Ark Funding LLC                                                        14.249%
      Drew Delaney                                                               1.056%
      The Eleven Corporation, Ltd.                                               0.527%
      Elliott Management Corp.                                                     4%
      BlaekRock Co-Investment Fund 111, L.P. - Z US Taxable Series and
      BlackRock Co-Investment Fund HI, L.P. - US Taxable Series                     1%


        ; and

3,     No person or entity, other than the members listed above, holds any membership, or ownership of
       equity, in the Company.



IN WITNESS WHEREOF, I have hereunto subscribed my name as of this 17"’ day of February, 2016.




                                                 G-l
Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 41 of 42




           a„ iiaiHxa
                                                   Case 2:18-cv-01228-HB Document 38-2 Filed 11/20/18 Page 42 of 42

                                                                                                                          Confidential
C:\Users\COWEUG\AppData\local\Microsoft\Windows\lNetCache\Content.Outlook\PilL7U6l\VAP Earnout 2016 Scheduie.xlsx




Vendor Assistance Program / Vendor Support initiative
Schedule 1.2 (D) Purchase Price
Actual Payment of VAP!s Net Income Allocable to the interest

VAP Master Note Trust                                    Jan-16    Feb-16    Mar-16      Apr-16    May-16    Jun-16    Jul-16    Aug-16     Sep-16    Oct-16    Nov-16    Dec-16          Total
Senior Fee/ Junior Fee                                   143,827    7S,86S    3,433      412,011   215,808   226,0S2   406,622   283,344    155,896   275,573   198,124   110,195          2,507,750
Junior Fee

Illinois Receivables Trust 2015-1
Manager's Fee (Senior)
Expense reimbursement


Illinois Receivables Trust II2016-1 A
Manager’s Fee (Senior)                                                                   275,416   161.932                                            470,682    86,699    33,716          1,028,445
Expense reimbursement

Illinois Receivobles Trust II2016-1 8
Manager's Fee (Senior)
Expense reimbursement

Illinois Receivobles Trust II2016-2
Manager’s Fee (Senior)
Upfront fee                                                                                        710,000                                                                                  710,000


Illinois Receivables Trust II2016-3
Manager's Fee (Senior)
Expense reimbursement

Illinois Receivables Trust II2016-4
Manager’s Fee (Senior)
Upfront fee                                                                                                                      250,000                                        •           250,000


Illinois Receivables Trust 112016-5
Manager's Fee (Senior)
Upfront fee                                          _________________________________ ______________________________________________________________________ 650,000________ 650,000


Total senior fees collected                              143,827    75,865      3,433    687,427             226,052   406,622   533,344    155,896   746,255   284,823   793,911          5,146,195




Less Member new business consulting fees (20% of BCBS)             not paid until 2017

Total net receipts                                       143,827    75,865      3,433    687,427             226,052   406,622   533,344.   1SS,896   746,255   284,823   793,911          5,146,195

Expenses:
Member Interest Expense ($4,000,000 of debt)              40,000    40,000     40,000     40,000    40,000    40,000    40,000    40,000     40,000    40,000    40,000    40,000           480,000
Interest expense "other"
VAP Operating Expense                                     50,000    50,000    50,000      50,000    50,000    50,000    50,000    SO,000     50,000    50,000    50,000    50,000            600,000
Total Expenses applicable to Calculations                 90,000    90,000    90,000      90,000    90,000    90,000    90,000    90,000     90,000    90,000    90,000    90,000          1,080,000

                                                                                                                                                                          Net             4,066,195
                                                                                                                                                                          %          ________ 33.25%
                                                                                                                                                                                           1,351,847
                                                                                                                                                                          WH Share               50%
                                                                                                                                                                          Due Warn          675,924




                                                                                                                                      1                                                                6/26/2018




                                                                                                                                                                                                                   SFR 00005
